Citation Nr: 0503749	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  03-31 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is eligible for Department of Veterans 
Affairs (VA) death benefits.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel







INTRODUCTION

The appellant is claiming survivor's benefits as the daughter 
of an individual who served with the United States Armed 
Forces in the Far East (USAFFE) during World War II.  The 
service department has certified that the decedent was in 
"beleaguered" status from December 1941 to April 1942, was 
a prisoner of war from April 1942 to October 1942, was in a 
non-service status as a civilian at home from October 1942 to 
March 1945, and had recognized guerrilla service from 
April 1945 to July 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 administrative 
determination by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines.

Based upon the type and dates of the service reported above, 
it appears that the decedent did not meet the requirements to 
qualify as a veteran under the laws and regulations governing 
VA benefits.  See 38 U.S.C.A. §§ 101, 107 (West 2002); 38 
C.F.R. §§ 3.1, 3.40, 3.41 (2004).  Nevertheless, for the 
purpose of the present decision, we will address him as "the 
veteran."


FINDINGS OF FACT

1.  The appellant is an adult married daughter of the 
deceased veteran.

2.  The appellant was born in April 1952, and her 18th 
birthday was in April 1970.

3.  The appellant is more than 23 years old.  There is no 
evidence or allegation that she became permanently incapable 
of self-support prior to reaching age 18.


CONCLUSION OF LAW

The appellant is not eligible for VA death benefits as a 
child of a veteran.  38 U.S.C.A. §§ 101(4), 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.57, 3.159 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks VA death benefits as a surviving child of 
the deceased veteran.  For the purpose of determining 
entitlement of benefits, the term "child of the veteran" 
means an unmarried person who is a legitimate child who is 
under the age of 18 years, or who, before reaching the age of 
18 years, became permanently incapable of self-support, or 
who, after reaching the age of 18 years and until completion 
of education or training (but not after reaching the age of 
23 years) is pursuing a course of instruction at an approved 
educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. 
§ 3.57.

In this case, the appellant's Application for Dependency and 
Indemnity Compensation, Death Pension, and Accrued Benefits 
by a Surviving Spouse or Child, VA Form 21-534, shows that 
she was born in April 1952, as a natural child of the 
veteran.  Thus, at the time of her October 2002 application 
for benefits, the appellant was older than the maximum 
allowable age of 23 years for purposes of satisfying the 
definition of "child."  Moreover, the evidence of record 
establishes that the appellant is legally married.  In 
addition, the appellant has not alleged, and there is no 
evidence of record showing, that she became permanently 
incapable of self-support prior to her 18th birthday in April 
1970.  Thus, the appellant is not a "child" for purposes of 
establishing legal entitlement to VA benefits.  Id.  
Accordingly, the appellant's claim must be denied for lack of 
legal merit.  See Cacalda v. Brown, 9 Vet. App. 261, 265 
(1996) (where the law, not the evidence, is dispositive, the 
appeal should be terminated for lack of legal merit or 
entitlement); Luallen v. Brown, 8 Vet. App. 92 (1995).

It should be noted that the Veterans Claims Assistance Act of 
2000 (VCAA) provides that VA shall notify and assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The 
Board notes that the Court of Appeals for Veterans' Claims 
has held that the VCAA has no effect on an appeal where, as 
in this case, the law, and not the underlying facts or 
development of the facts, is dispositive in the matter.  
Manning v. Principi, 16 Vet. App. 534 (2002).  

Because the appellant is, and has been during the pendency of 
this claim and appeal, past 23 years of age and thereby fails 
to meet the definition of "child" for the purpose of 
entitlement to VA benefits related to her father's former 
military service, there is no reasonable possibility that 
further development of the claim by VA would substantiate the 
appellant's claim.  See 38 C.F.R. § 3.159(d).  Nor, in the 
context of the law that applies to this case, is there any 
indication in the record that there is any evidence that 
would substantiate the claim, that has not been obtained.


ORDER

Entitlement to basic eligibility for VA death benefits is 
denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


